 

Exhibit 10.26

Execution Version

CONFIDENTIAL

TRANSITIONAL SERVICES AGREEMENT

Between

RENREN INC.

and

KAIXIN AUTO GROUP

Dated as of April 30, 2019



 



TABLE OF CONTENTS

Page

ARTICLE 1

 

DEFINITIONS

Section 1.1   Defined Terms 2

ARTICLE 2

 

SERVICES

Section 2.1     Initial Services 4 Section 2.2     Additional Services 5
Section 2.3     Scope of Services 5 Section 2.4     Limitation on Provision of
Services 5 Section 2.5     Standard of Performance; Standard of Care 6
Section 2.6     Prices for Services 7 Section 2.7     Changes in Services 8
Section 2.8     Services Performed by Third Parties 8
Section 2.9     Responsibility for Provider Personnel 8 Section 2.10   Services
Rendered as a Work-For-Hire; Return of Equipment; Internal Use; No Sale,
Transfer, Assignment; Copies 8 Section 2.11   Cooperation 9

ARTICLE 3

 

CHARGES AND PAYMENT.

Section 3.1     Procedure 9 Section 3.2     Late Payments 9

ARTICLE 4

 

TERM AND TERMINATION.

Section 4.1     Termination Dates 9 Section 4.2     Early Termination by the
Recipient 10 Section 4.3     Termination by the Provider 10
Section 4.4     Effect of Termination of Services 10 Section 4.5     Data
Transmission 11

 



i



 

ARTICLE 5

 

MISCELLANEOUS.

Section 5.1     DISCLAIMER OF WARRANTIES 11 Section 5.2     Limitation of
Liability; Indemnification 11 Section 5.3     Compliance with Law and
Governmental Regulations 13 Section 5.4     No Partnership or Joint Venture;
Independent Contractor 13 Section 5.5     Non-Exclusivity 13
Section 5.6     Expenses 13 Section 5.7     Further Assurances 13
Section 5.8     Confidentiality 13 Section 5.9     Headings 14
Section 5.10   Interpretation 14 Section 5.11   Amendments 15
Section 5.12   Inconsistency 15 Section 5.13   Notices 15
Section 5.14   Assignment; No Third-Party Beneficiaries 16 Section 5.15   Entire
Agreement 16 Section 5.16   Counterparts 16 Section 5.17   Severability 17
Section 5.18   Incorporation by Reference 17 Section 5.19   Governing Law and
Jurisdiction 17



ii





This Transitional Services Agreement is dated as of April 30, 2019, by and
between, Renren Inc., an exempted company with limited liability incorporated
under the laws of the Cayman Islands (“Renren”), and Kaixin Auto Group, an
exempted company with limited liability incorporated under the laws of the
Cayman Islands (“Kaixin”).

R E C I T A L S

WHEREAS, as of the date hereof, Renren owns 160,000,000 issued and outstanding
Ordinary Shares of Kaixin, representing 100% of total number of Ordinary Shares
of Kaixin on an as-converted basis;

WHEREAS, Renren and Kaixin have entered into a share exchange agreement (the
“Exchange Agreement”) with CM Seven Star Acquisition Corp, an exempted company
with limited liability incorporated under the laws of the Cayman Islands (“CM
Seven Star”), dated as of November 2, 2018;

WHEREAS, Kaixin is primarily in the business of (i) owning and operating car
dealerships in China through its various subsidiaries; (ii) offering value added
services, including insurance, extended warranties and after sales services to
its customers through its various subsidiaries; (iii) developing, maintaining
and operating technologies that support its operating platforms (including a
mobile application used to browse for cars and purchase value added services,
big data analytics for procurement and operational management and an auto
dealership SaaS platform to enhance the management and operations of its car
dealerships through its various subsidiaries; and (iv) provision of financing
channels to customers and other in-network dealers through partnerships with one
or more financial institutions through its various subsidiaries (the “Kaixin
Business”);

WHEREAS, Renren, CM Seven Star and Kaixin have entered into that certain Master
Transaction Agreement, dated as of April 30, 2019 (the “Master Transaction
Agreement”), which sets forth and memorializes the principal arrangements
between Renren and Kaixin regarding their relationship from and after the
Closing Date, including the entering into of this Agreement; and

WHEREAS, the parties desire that members of Renren Group will continue to
provide certain services to members of Kaixin Group and that members of Kaixin
Group will also provide certain services to members of Renren Group, following
the closing of the transactions contemplated by the Exchange Agreement (the
“Closing,” and the date thereof the “Closing Date”);

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and undertakings contained herein and the transactions contemplated by the
Master Transaction Agreement, the receipt and sufficiency of which are
acknowledged, the parties hereby mutually agree as follows:

1





ARTICLE 1

DEFINITIONS

Section 1.1            Defined Terms. Capitalized terms used and not otherwise
defined herein will have the meanings ascribed to such terms in the Master
Transaction Agreement. Capitalized terms used in the Schedule but not otherwise
defined therein, will have the meaning ascribed to such word in this Agreement.
For purposes of this Agreement, the following words and phrases will have the
following meanings:

“Actual Cost” has the meaning set forth in Section 2.6 of this Agreement.

“Additional Services” has the meaning set forth in Section 2.2 of this
Agreement.

“Affiliate” of any Person means a Person that controls, is controlled by, or is
under common control with such Person; provided that, under this Agreement,
“Affiliate” of any member of Renren Group excludes members of Kaixin Group, and
“Affiliate” of any member of Kaixin Group excludes members of Renren Group. As
used herein, “control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
entity, whether through ownership of voting securities or other interests, by
contract or otherwise.

“Agreement” means this Transitional Services Agreement, together with the
Schedule hereto, as the same may be amended from time to time in accordance with
the provisions hereof.

“Ancillary Agreements” means any agreement between Renren, CM Seven Star and/or
Kaixin including the Master Transaction Agreement and Non-Competition Agreement.

“Claims” has the meaning set forth in Section 5.2(d) of this Agreement.

“Closing Date” has the meaning set forth in the recitals to this Agreement.

“CM Seven Star” has the meaning set forth in the recitals to this Agreement.

“CM Seven Star Proxy Statement” means the proxy statement on Schedule 14A of CM
Seven Star relating to the Exchange Agreement and related transactions, filed
with the Securities Exchange Commission on March 29, 2019.

“Dispute” has the meaning set forth in Section 5.1(a) of the Master Transaction
Agreement.

“Force Majeure Event” has the meaning set forth in Section 2.4(a) of this
Agreement.

“Governmental Authority” means any federal, state, local, foreign or
international court, government, department, commission, board, bureau, agency,
official or other regulatory, administrative or governmental authority.

“Indemnitee” has the meaning set forth in Section 5.2(d) of this Agreement.

“Indemnitor” has the meaning set forth in Section 5.2(d) of this Agreement.

2





“Information” means information in written, oral, electronic or other tangible
or intangible forms, stored in any medium, including studies, reports, records,
books, contracts, instruments, surveys, discoveries, ideas, concepts, know-how,
techniques, designs, specifications, drawings, blueprints, diagrams, models,
prototypes, samples, flow charts, data, computer data, disks, diskettes, tapes,
computer programs or other software, marketing plans, customer names,
communications by or to attorneys (including attorney-client privileged
communications), memoranda and other materials prepared by attorneys or under
their direction (including attorney work product), and other technical,
financial, employee or business information or data.

“Initial Services” has the meaning set forth in Section 2.1 of this Agreement.

“Kaixin” has the meaning set forth in the preamble of this Agreement.

“Kaixin Business” has the meaning set forth in the recitals to this Agreement,
as more completely described in the CM Seven Star Proxy Statement.

“Kaixin Group” means Kaixin and its subsidiaries and VIE.

“Law” means any law, statute, rule, regulation or other requirement imposed by a
Governmental Authority.

“Master Transaction Agreement” has the meaning set forth in the recitals to this
Agreement.

“Non-Competition Agreement” has the meaning set forth in Section 2.1 of the
Master Transaction Agreement.

“Person” means an individual, a general or limited partnership, a corporation, a
trust, a joint venture, an unincorporated organization, a limited liability
entity, any other entity and any Governmental Authority.

“PRC” means the People’s Republic of China, which, for purposes of this
Agreement only, does not include the Hong Kong Special Administrative Region,
the Macau Special Administrative Region and Taiwan.

“Provider” means, with respect to any particular Service, the entity or entities
identified on the Schedule as the party to provide such Service.

“Provider Personnel” has the meaning set forth in Section 2.9 of this Agreement.

“Recipient” means, with respect to any particular Service, the entity or
entities identified on the Schedule as the party to receive such Service.

“Renren” has the meaning set forth in the preamble of this Agreement.

“Renren Group” means Renren and its subsidiaries and VIEs, other than the Kaixin
Group.

3





“Review Meetings” has the meaning set forth in Section 2.11 of this Agreement.

“Schedule” has the meaning set forth in Section 2.1 of this Agreement.

“Service Period” means, with respect to any Service, the period commencing on
the Closing Date and ending on the earlier of (i) the date the Recipient
terminates the provision of such Service pursuant to Section 4.2, (ii) the date
the Provider terminates the provision of such Service pursuant to Section 4.3,
or (iii) the fifth anniversary of the Closing Date.

“Services” has the meaning set forth in Section 2.2 of this Agreement.

“System” means the software, hardware, data store or maintenance and support
components or portions of such components of a set of information assets
identified in a Schedule.

“Tax” means all forms of direct and indirect taxation or duties imposed, or
required to be collected or withheld, including charges, together with any
related interest, penalties or other additional amounts.

“Termination Fees” has the meaning set forth in Section 4.2 of this Agreement.

“U.S. GAAP” means generally accepted accounting principles in the United States
as in effect from time to time.

“VAT” means value added tax, goods and services tax and any sales, transfer,
services, consumption, business, use or transaction tax.

“VIE” of any Person means any entity that controls, is controlled by, or is
under common control with such Person and is deemed to be a variable interest
entity consolidated with such Person for purposes of U.S. GAAP.

“Work Product” has the meaning set forth in Section 2.10 of this Agreement.

ARTICLE 2

SERVICES

Section 2.1            Initial Services. Except as otherwise provided herein,
during the applicable Service Period, each Provider agrees to provide, or with
respect to any service to be provided by an Affiliate of the Provider, to cause
such Affiliate to provide, to the Recipient, or with respect to any service to
be provided to an Affiliate of the Recipient, to such Affiliate, the services
that have been provided by the Provider and/or its Affiliates to the Recipient
or its Affiliate (the “Initial Services”), including but not limited to the
services set forth on Schedule 1 (the “Schedule”) annexed hereto.

4





Section 2.2            Additional Services. From time to time during the
applicable Service Period, the parties may identify additional services that the
Provider will provide to the Recipient in accordance with the terms of this
Agreement (the “Additional Services” and, together with the Initial Services,
the “Services”). If the parties agree to add any Additional Services, the
parties will mutually create a schedule or amend the existing Schedule for each
such Additional Service setting forth the identities of the Provider and the
Recipient, a description of such Service, the term during which such Service
will be provided, the cost, if any, for such Service and any other provisions
applicable thereto. In order to become a part of this Agreement, such amendment
to the Schedule must be executed by a duly authorized representative of each
party, at which time such Additional Service will, together with the Initial
Services, be deemed to constitute a “Service” for the purposes hereof and will
be subject to the terms and conditions of this Agreement. The parties may, but
will not be required to, agree on Additional Services during the applicable
Service Period. Notwithstanding anything to the contrary in the foregoing or
anywhere else in this Agreement, any service actually performed by the Provider
upon written or oral request by the Recipient in connection with this Agreement
will be deemed to constitute a “Service” for the purposes of ARTICLE 3 and
Section 5.2, but such “Service” will only be incorporated into this Agreement by
an amendment as set forth in this Section 2.2 and Section 5.11. Notwithstanding
the foregoing, neither party will have any obligation to agree to provide
Additional Services.

Section 2.3            Scope of Services. Notwithstanding anything to the
contrary herein, (i) neither the Provider nor any of its Affiliates will be
required to perform or to cause to be performed any of the Services for the
benefit of any third party or any other person other than the applicable
Recipient or its Affiliates, and (ii) the Provider makes no warranties, express
or implied, with respect to the Services, except as provided in Section 2.5.

Section 2.4            Limitation on Provision of Services.

(a)                In case performance of any terms or provisions hereof will be
delayed or prevented, in whole or in part, because of, or related to, compliance
with any Law, decree, request or order of any Governmental Authority, either
local, state, federal or foreign, or because of riots, war, public disturbance,
strike, labor dispute, fire explosion, storm, flood, acts of God, major
breakdown or failure of transportation, manufacturing, distribution or storage
facilities, or for any other reason which is not within the control of the party
whose performance is interfered with and which by the exercise of reasonable
diligence such party is unable to prevent (each, a “Force Majeure Event”), then
upon prompt notice by the party so suffering to the other party, the party
suffering will be excused from its obligations hereunder during the period such
Force Majeure Event continues, and no liability will attach against either party
on account thereof. No party will be excused from performance if such party
fails to use reasonable diligence to remedy the situation and remove the cause
and effect of the Force Majeure Event.

(b)               If the Provider is unable to provide a Service hereunder
because it does not have the necessary assets because such asset was transferred
from the Provider to the Recipient, the parties will determine a mutually
acceptable arrangement to provide the necessary access to such asset and until
such time as access is provided, the Provider’s failure to provide such Service
will not be a breach of this Agreement.

(c)                Notwithstanding anything to the contrary contained herein,
this Agreement will not constitute an agreement for the Provider to provide
Services to the Recipient to the extent that the provision of any such Services
would not be in compliance with applicable Laws.

5





Section 2.5            Standard of Performance; Standard of Care.

(a)                The Provider will use its commercially reasonable efforts to
provide and cause its Affiliates to provide the Services in a manner which is
substantially similar in nature, quality and timeliness to the services provided
by the applicable Provider to the applicable Recipient immediately prior to the
date hereof; provided, however, that nothing in this Agreement will require the
Provider to prioritize or otherwise favor the Recipient over any third parties
or any of the Provider’s or the Provider’s Affiliates’ business operations. The
Recipient acknowledges that the Provider’s obligation to provide the Services is
contingent upon the Recipient (A) providing in a timely manner all information,
documentation, materials, resources and access requested by the Provider and
(B) making timely decisions, approvals and acceptances and taking in a timely
manner such other actions requested by the Provider, in each case that the
Provider (in its reasonable business judgment) believes is necessary or
desirable to enable the Provider to provide the Services; provided, however,
that the Provider requests such approvals, information, materials or services
with reasonable prior notice to the extent practicable. Notwithstanding anything
to the contrary herein, the Provider shall not be responsible for any failure to
provide any Service in the event that the Recipient has not fully complied with
the immediately preceding sentence. The parties acknowledge and agree that
nothing contained in the Schedule will be deemed to (A) increase or decrease the
standard of care imposed on the Provider, (B) expand the scope of the Services
to be provided as set forth in Article 2, except to the extent that the Schedule
references a Service that was not provided immediately prior to the date hereof,
or (C) limit Sections 5.1 and 5.2.

(b)               In providing the Services, except to the extent necessary to
maintain the level of Service provided on the date hereof (or with respect to
any Additional Service, the agreed-upon level), the Provider will not be
obligated to: (A) hire any additional employees or (B) purchase, lease or
license any additional equipment, software or other assets; and in no event will
the Provider be obligated to (x) maintain the employment of any specific
employee or (y) pay any costs related to the transfer or conversion of the
Recipient’s data to the Provider or any alternate supplier of Services. Further,
the Provider will have the right to designate which personnel it will assign to
perform the Services, and it will have the right to remove and replace any such
personnel at any time or designate any of its Affiliates or a third party
provider at any time to perform the Services. At the Recipient’s request, the
Provider will consult in good faith with the Recipient regarding the specific
personnel to provide any particular Services; provided, however, that the
Provider’s decision will control and be final and binding.

(c)                The Provider’s sole responsibility to the Recipient for
errors or omissions committed by the Provider in performing the Services will be
to correct such errors or omissions in the Services at no additional cost to the
Recipient; provided, however, that the Recipient must promptly advise the
Provider of any such error or omission of which it becomes aware after having
used commercially reasonable efforts to detect any such errors or omissions.

6





(d)               The Parties and their respective Affiliates will use good
faith efforts to cooperate with each other in connection with the performance of
the Services hereunder, including producing on a timely basis all information
that is reasonably requested with respect to the performance of Services;
provided, however, that such cooperation not unreasonably disrupt the normal
operations of the parties and their respective Affiliates; provided further,
that the party requesting cooperation will pay all reasonable out-of-pocket
costs and expenses incurred by the party furnishing cooperation, unless
otherwise expressly provided in this Agreement or the Master Transaction
Agreement. Such cooperation will include exchanging information, providing
electronic access to systems used in connection with the Services and obtaining
or granting all consents, licenses, sublicenses or approvals necessary to permit
each party to perform its obligations hereunder. Notwithstanding anything in
this Agreement to the contrary, the Recipient will be solely responsible for
paying for the costs of obtaining such consents, licenses, sublicenses or
approvals, including reasonable legal fees and expenses. Either party providing
electronic access to systems used in connection with Services may limit the
scope of access to the applicable requirements of the relevant matter through
any reasonable means available, and any such access will be subject to the terms
of Section 5.8. The exchange of information or records (in any format,
electronic or otherwise) related to the provision of Services under this
Agreement will be made to the extent that (A) such records/information exist and
are created in the ordinary course, (B) do not involve the incurrence of any
material expense, and (C) are reasonably necessary for any such party to comply
with its obligations hereunder or under applicable Law. Subject to the foregoing
terms, the parties will cooperate with each other in making information
available as needed in the event of a Tax audit or in connection with statutory
or governmental compliance issues, whether in the PRC or any other country;
provided, however, that the provision of such information will be without
representation or warranty as to the accuracy or completeness of such
information. For the avoidance of doubt, and without limiting any privilege or
protection that now or hereafter may be shared by the Provider and the
Recipient, neither party will be required to provide any document if the party
who would provide such document reasonably believes that so doing would waive
any privilege or protection (e.g., attorney-client privilege) applicable to such
document.

(e)                If the Provider reasonably believes it is unable to provide
any Service because of a failure to obtain necessary consents (e.g., third-party
approvals or instructions or approvals from the Recipient required in the
ordinary course of providing a Service), licenses, sublicenses or approvals
contemplated by Section 2.5(d), such failure shall not constitute a breach
hereof by the Provider and the parties will cooperate to determine the best
alternative approach; provided, however, that in no event will the Provider be
required to provide such Service until an alternative approach reasonably
satisfactory to the Provider is found or the consents, licenses, sublicenses or
approvals have been obtained.

Section 2.6            Prices for Services. Services provided to any Recipient
pursuant to the terms of this Agreement will be charged at the prices set forth
for such Service on the Schedule. At the end of each twelve (12) months during
the Service Period, the Provider will review the charges, costs and expenses
actually incurred by the Provider in providing any Service (collectively,
“Actual Cost”) during the previous twelve (12) months. In the event the Provider
determines that the Actual Cost for any service materially differs from the
aggregate costs charged to Recipient for that Service for that period, the
Provider will deliver to Recipient documentation for such Actual Cost and the
parties will renegotiate in good faith to adjust the appropriate costs charged
to the Recipient prospectively.

7





Section 2.7            Changes in Services. The parties agree and acknowledge
that any Provider may make changes from time to time in the manner of performing
the applicable Services if such Provider is making similar changes in performing
similar services for itself, its Affiliates or other third parties, if any, and
if such Provider furnishes to the Recipient substantially the same notice (in
content and timing) as such Provider provides to its Affiliates or other third
parties, if any, respecting such changes. In addition, and without limiting the
immediately preceding sentence in any way, and notwithstanding any provision of
this Agreement to the contrary, such Provider may make any of the following
changes without obtaining the prior consent of the Recipient: (i) changes to the
process of performing a particular Service that do not adversely affect the
benefits to the Recipient of such Provider’s provision or quality of such
Service in any material respect or materially increase the charge for such
Service; (ii) emergency changes on a temporary and short-term basis; and
(iii) changes to a particular Service in order to comply with applicable Law or
regulatory requirements.

Section 2.8            Services Performed by Third Parties. Nothing in this
Agreement will prevent the Provider from using its Affiliates or third parties
to perform all or any part of a Service hereunder. The Provider will remain
fully responsible for the performance of its obligations under this Agreement in
accordance with its terms, including any obligations it performs through its
Affiliates or third parties, and the Provider will be solely responsible for
payments due any such Affiliates or third parties.

Section 2.9            Responsibility for Provider Personnel. All personnel
employed, engaged or otherwise furnished by the Provider in connection with its
rendering of the Services will be the Provider’s employees, agents or
subcontractors, as the case may be (collectively, “Provider Personnel”). The
Provider will have the sole and exclusive responsibility for Provider Personnel,
will supervise Provider Personnel and will cause Provider Personnel to cooperate
with the Recipient in performing the Services in accordance with the terms and
conditions of Section 2.5. The Provider will pay and be responsible for the
payment of any and all premiums, contributions and taxes for workers’
compensation insurance, unemployment compensation, disability insurance, and all
similar provisions now or hereafter imposed by any Governmental Authority with
respect to, or measured by, wages, salaries or other compensation paid, or to be
paid, by the Provider to Provider Personnel.

Section 2.10        Services Rendered as a Work-For-Hire; Return of Equipment;
Internal Use; No Sale, Transfer, Assignment; Copies. All materials, software,
tools, data, inventions, works of authorship, documentation, and other
innovations of any kind, including any improvements or modifications to the
Provider’s proprietary computer software programs and related materials, that
the Provider, or personnel working for or through the Provider, may make,
conceive, develop or reduce to practice, alone or jointly with others, in the
course of performing Services or as a result of such Services, whether or not
eligible for patent, copyright, trademark, trade secret or other legal
protection (collectively the “Work Product”), as between the Provider and the
Recipient, will be solely owned by the Provider. Upon the termination of any of
the Services, (i) the Recipient will return to the Provider, as soon as
practicable, any equipment or other property of the Provider relating to such
terminated Services which is owned or leased by the Provider and is, or was, in
the Recipient’s possession or control; and (ii) the Provider will transfer to
the Recipient, as soon as practicable, any and all supporting, back-up or
organizational data or information of the Recipient used in supplying the
Service to the Recipient. In addition, the parties will use good-faith efforts
at the termination of this Agreement or any specific Service provided hereunder,
to ensure that all user identifications and passwords related thereto, if any,
are canceled, and that any other data (as well as any and all back-up of that
data) pertaining solely to the other party and related to such Service will be
returned to such other party and deleted or removed from the applicable computer
systems. All systems, procedures and related materials provided to the Recipient
are for the Recipient’s internal use only and only as related to the Services or
any of the underlying Systems used to provide the Services, and unless the
Provider gives its prior written consent in each and every instance (in its sole
discretion), the Recipient may not sell, transfer, assign or otherwise use the
Services provided hereunder, in whole or in part, for the benefit of any person
other than an Affiliate of the Recipient. The Recipient will not copy, modify,
reverse engineer, decompile or in any way alter Systems without the Provider’s
express written consent (in its sole discretion).

8





Section 2.11         Cooperation. Each party will designate in writing to the
other party one (1) representative to act as a contact person with respect to
all issues relating to the provision of the Services pursuant to this Agreement.
Such representatives will hold review meetings by telephone or in person, as
mutually agreed upon, approximately once every quarter to discuss issues
relating to the provision of the Services under this Agreement (“Review
Meetings”). In the Review Meetings such representatives will be responsible for
(A) discussing any problems identified relating to the provision of Services
and, to the extent changes are agreed upon, implementing such changes and
(B) providing notice that any Service has since the prior Review Meeting for the
first time exceeded, or is anticipated to exceed, the usual and customary volume
for such Service as described in the Schedule.

ARTICLE 3

CHARGES AND PAYMENT.

Section 3.1            Procedure. Charges for the Services will be charged to
and payable by the Recipient. Amounts payable pursuant to the terms of this
Agreement will be paid to the Provider on a quarterly basis.

Section 3.2            Late Payments. Charges not paid within twenty-five
(25) days after the date when payable will bear interest at the rate of
0.75% per month for the period commencing on the due date and ending on the date
that is twenty-five (25) days after such due date, and thereafter at the rate of
1.5% per month until the date payment is received in full by the Provider.

ARTICLE 4

TERM AND TERMINATION.

Section 4.1            Termination Dates. Unless otherwise terminated pursuant
to this ARTICLE 4, this Agreement will terminate with respect to any Service at
the close of business on the last day of the Service Period for such Service,
unless the parties have agreed in writing to an extension of the Service Period.

9





Section 4.2            Early Termination by the Recipient. As provided in the
Schedule (regarding the required number of days for written notice), the
Recipient may terminate this Agreement with respect to either all or any one or
more of the Services, at any time and from time to time (except in the event
such termination will constitute a breach by Provider of a third party agreement
related to providing such Services), by giving the required written notice to
the Provider of such termination (each, a “Termination Notice”). Early
termination by the Recipient will obligate the Recipient to pay to the Provider
a termination fee equal to the direct costs incurred by the Provider and/or its
Affiliates in connection with their provision of Services at the time of the
early termination (the “Termination Fees”). Unless provided otherwise in the
Schedule, all Services of the same type must be terminated simultaneously. As
soon as reasonably practicable after its receipt of a Termination Notice, the
Provider will advise the Recipient as to whether early termination of such
Services will require the termination or partial termination, or otherwise
affect the provision of, certain other Services. If this will be the case, the
Recipient may withdraw its Termination Notice within thirty (30) days. If the
Recipient does not withdraw the Termination Notice within such period, such
termination will be final and the Recipient will be deemed to have agreed to the
termination, partial termination or affected provision of such other Services
and to pay the Termination Fees.

Section 4.3            Termination by the Provider. The Provider may terminate
this Agreement with respect to either all or any one or more of the Services, at
any time and from time to time, by giving the required written notice to the
Recipient of such termination, if (i) members of the Renren Group no longer
collectively control at least twenty percent (20%) of the voting power of the
then outstanding securities of CM Seven Star, or (ii) Renren, collectively with
the other members of the Renren Group, ceases to be the largest beneficial owner
of the then outstanding voting securities of CM Seven Star (for purposes of this
clause (ii), without considering holdings of institutional investors that have
acquired CM Seven Star securities in the ordinary course of their business and
not with a purpose nor with the effect of changing or influencing the control of
CM Seven Star). Additionally, the Provider may terminate this Agreement by
giving written notice of such termination to the Recipient, if the Recipient
breaches any material provision of this Agreement (including a failure to timely
pay an invoiced amount); provided, however, that the Recipient will have thirty
(30) days after receiving such written notice to cure any breach which is
curable before the termination becomes effective.

Section 4.4            Effect of Termination of Services. In the event of any
termination with respect to one or more, but less than all, of the Services,
this Agreement will continue in full force and effect with respect to any
Services not so terminated. Upon the termination of any or all of the Services,
the Provider will cease, or cause its applicable Affiliates or third-party
providers to cease, providing the terminated Services. Upon each such
termination, the Recipient will promptly (i) pay to the Provider all fees
accrued through the effective date of the Termination Notice, and (ii) reimburse
the Provider for the termination costs actually incurred by the Provider
resulting from the Recipient’s early termination of such Services, if any,
including those costs owed to third-party providers, but excluding costs related
to the termination of any particular Provider employees in connection with such
termination of Services (including wrongful termination claims) unless the
Recipient was notified in writing that such particular employees were being
engaged in order for the Provider to provide such Services.

10





Section 4.5            Data Transmission. In connection with the termination of
a particular Service, on or prior to the last day of each relevant Service
Period, the Provider will cooperate fully and will cause its Affiliates to
cooperate fully to support any transfer of data concerning the relevant Services
to the applicable Recipient. If requested by the Recipient in connection with
the prior sentence, the Provider will deliver and will cause its Affiliates to
deliver to the applicable Recipient, within such time periods as the parties may
reasonably agree, all records, data, files and other information received or
computed for the benefit of such Recipient during the Service Period, in
electronic and/or hard copy form; provided, however, that (i) the Provider will
not have any obligation to provide or cause to provide data in any non-standard
format and (ii) if the Provider, in its sole discretion, upon request of the
Recipient, chooses to provide data in any non-standard format, the Provider and
its Affiliates will be reimbursed for their reasonable out-of-pocket costs for
providing data electronically in any format other than its standard format,
unless expressly provided otherwise in the Schedule.

ARTICLE 5

MISCELLANEOUS.

Section 5.1            DISCLAIMER OF WARRANTIES. NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THIS AGREEMENT, THE PROVIDER MAKES NO AND DISCLAIMS ALL WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT, WITH RESPECT TO THE SERVICES, TO
THE EXTENT PERMITTED BY APPLICABLE LAW. THE PROVIDER MAKES NO REPRESENTATIONS OR
WARRANTIES AS TO THE QUALITY, SUITABILITY OR ADEQUACY OF THE SERVICES FOR ANY
PURPOSE OR USE.

Section 5.2            Limitation of Liability; Indemnification

(a)                Each party acknowledges and agrees that the obligations of
the other party hereunder are exclusively the obligations of such other party
and are not guaranteed directly or indirectly by such other party’s
shareholders, members, managers, officers, directors, agents or any other
person. Except as otherwise specifically set forth in the Master Transaction
Agreement, and subject to the terms of this Agreement, each party will look only
to the other party and not to any manager, director, officer, employee or agent
for satisfaction of any claims, demands or causes of action for damages,
injuries or losses sustained by any party as a result of the other party’s
action or inaction.

(b)               Notwithstanding (A) the Provider’s agreement to perform the
Services in accordance with the provisions hereof, or (B) any term or provision
of the Schedule to the contrary, the Recipient acknowledges that performance by
the Provider of the Services pursuant to this Agreement will not subject the
Provider, any of its Affiliates or their respective members, shareholders,
managers, directors, officers, employees or agents to any liability whatsoever,
except as directly caused by the gross negligence or willful misconduct on the
part of the Provider or any of its members, shareholders, managers, directors,
officers, employees and agents; provided, however, that the Provider’s liability
as a result of such gross negligence or willful misconduct will be limited to an
amount not to exceed the lesser of (i) the price paid for the particular
Service, (ii) the Recipient’s or its Affiliate’s cost of performing the Service
itself during the remainder of the applicable Service Period or (iii) the
Recipient’s cost of obtaining the Service from a third party during the
remainder of the applicable Service Period; provided further that the Recipient
and its Affiliates will exercise their commercially reasonable efforts to
minimize the cost of any such alternatives to the Services by selecting the most
cost effective alternatives which provide the functional equivalent of the
Services replaced.

11





(c)                NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT TO THE
CONTRARY, IN NO EVENT WILL EITHER PARTY OR ITS RESPECTIVE AFFILIATES BE LIABLE
FOR ANY SPECIAL, INCIDENTAL, INDIRECT, COLLATERAL, CONSEQUENTIAL OR PUNITIVE
DAMAGES OR LOST PROFITS SUFFERED BY THE OTHER PARTY OR ITS AFFILIATES, HOWEVER
CAUSED AND ON ANY THEORY OF LIABILITY, IN CONNECTION WITH ANY DAMAGES ARISING
HEREUNDER; PROVIDED, HOWEVER, THAT TO THE EXTENT EITHER PARTY OR ITS RESPECTIVE
AFFILIATES IS REQUIRED TO PAY (A) ANY AMOUNT ARISING OUT OF THE INDEMNITY SET
FORTH IN Section 5.2(b) AND (B) ANY SPECIAL, INCIDENTAL, INDIRECT, COLLATERAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES OR LOST PROFITS TO A THIRD PARTY WHO IS NOT AN
AFFILIATE OF EITHER PARTY, IN EACH CASE IN CONNECTION WITH A THIRD-PARTY CLAIM,
SUCH DAMAGES WILL CONSTITUTE DIRECT DAMAGES OF THE INDEMNIFIED PARTY AND WILL
NOT BE SUBJECT TO THE LIMITATION SET FORTH IN THIS Section 5.2(c).

(d)               The Recipient agrees to indemnify and hold harmless the
Provider, the Provider or its Affiliates and their respective members,
shareholders, managers, directors, officers, employees and agents with respect
to any claims or liabilities (including reasonable attorneys’ fees) (“Claims”),
which may be asserted or imposed against the Provider or such persons by a third
party who is not an affiliate of either party, as a result of (A) the provision
of the Services pursuant to this Agreement, or (B) the material breach by the
Recipient of a third-party agreement that causes or constitutes a material
breach of such agreement by the Provider, except (with respect to both of the
foregoing) for any claims which are directly caused by the gross negligence or
willful misconduct of the Provider or such persons. Each party as indemnitee
(“Indemnitee”) will give the other party as indemnitor (“Indemnitor”) prompt
written notice of any Claims. If Indemnitor does not notify Indemnitee within a
reasonable period after Indemnitor’s receipt of notice of any Claim that
Indemnitor is assuming the defense of Indemnitee, then until such defense is
assumed by Indemnitor, Indemnitee shall have the right to defend, contest,
settle or compromise such Claim in the exercise of its reasonable judgment and
all costs and expenses of such defense, contest, settlement or compromise
(including reasonable outside attorneys’ fees and expenses) will be reimbursed
to Indemnitee by Indemnitor. Upon assumption of the defense of any such Claim,
Indemnitor will, at its own cost and expense, select legal counsel, conduct and
control the defense and settlement of any suit or action which is covered by
Indemnitor’s indemnity. Indemnitee shall render all cooperation and assistance
reasonably requested by the Indemnitor and Indemnitor will keep Indemnitee fully
apprised of the status of any Claim. Notwithstanding the foregoing, Indemnitee
may, at its election and sole expense, be represented in such action by separate
counsel and Indemnitee may, at its election and sole expense, assume the defense
of any such action, if Indemnitee hereby waives Indemnitor’s indemnity
hereunder. Unless Indemnitee waives the indemnity hereunder, in no event shall
Indemnitee, as part of the settlement of any claim or proceeding covered by this
indemnity or otherwise, stipulate to, admit or acknowledge any liability or
wrongdoing (whether in contract, tort or otherwise) of any issue which may be
covered by this indemnity without the consent of the Indemnitor (such consent
not to be unreasonably withheld or delayed).

12





Section 5.3            Compliance with Law and Governmental Regulations. The
Recipient will be solely responsible for (i) compliance with all Laws affecting
its business and (ii) any use the Recipient may make of the Services to assist
it in complying with such Laws. Without limiting any other provisions of this
Agreement, the parties agree and acknowledge that neither party has any
responsibility or liability for advising the other party with respect to, or
ensuring the other party’s compliance with, any public disclosure, compliance or
reporting obligations of such other party (including the Securities Act of 1933,
as amended, the Securities Exchange Act of 1934, as amended, the Sarbanes-Oxley
Act of 2002 and rules and regulations promulgated under such Acts or any
successor provisions), regardless of whether any failure to comply results from
information provided hereunder.

Section 5.4            No Partnership or Joint Venture; Independent Contractor.
Nothing contained in this Agreement will constitute or be construed to be or
create a partnership or joint venture between the parties or any of their
respective Affiliates, successors or assigns. The parties understand and agree
that this Agreement does not make either of them an agent or legal
representative of the other for any purpose whatsoever. No party is granted, by
this Agreement or otherwise, any right or authority to assume or create any
obligation or responsibilities, express or implied, on behalf of or in the name
of any other party, or to bind any other party in any manner whatsoever. The
parties expressly acknowledge that the Provider is an independent contractor
with respect to the Recipient in all respects, including with respect to the
provision of the Services.

Section 5.5            Non-Exclusivity. The Provider and its Affiliates may
provide services of a nature similar to the Services to any other Person. There
is no obligation for the Provider to provide the Services to the Recipient on an
exclusive basis.

Section 5.6            Expenses. Except as otherwise provided herein, each party
will pay its own expenses incident to the negotiation, preparation and
performance of this Agreement, including the fees, expenses and disbursements of
their respective investment bankers, accountants and counsel.

Section 5.7            Further Assurances. From time to time, each party will
use its commercially reasonable efforts to take or cause to be taken, at the
cost and expense of the requesting party, such further actions as may be
reasonably necessary to consummate or implement the transactions contemplated
hereby or to evidence such matters.

Section 5.8            Confidentiality.

(a)                Subject to Section 5.8(c), each party, on behalf of itself
and its respective Affiliates, agrees to hold, and to cause its respective
directors, officers, employees, agents, accountants, counsel and other advisors
and representatives to hold, in strict confidence, with at least the same degree
of care that applies to such party’s confidential and proprietary information
pursuant to policies in effect as of the date hereof, all Information concerning
the other party and its Affiliates that is either in its possession (including
Information in its possession prior to the date hereof) or furnished by the
other party, its Affiliates or their respective directors, officers, managers,
employees, agents, accountants, counsel and other advisors and representatives
at any time pursuant to this Agreement or otherwise, and will not use any such
Information other than for such purposes as will be expressly permitted
hereunder or thereunder, except, in each case, to the extent that such
Information has been (i) in the public domain through no fault of such party or
its Affiliates or any of their respective directors, officers, managers,
employees, agents, accountants, counsel and other advisors and representatives,
(ii) later lawfully acquired from other sources by such party (or its
Affiliates) which sources are not themselves bound by a confidentiality
obligation, or (iii) independently generated without reference or prior access
to any proprietary or confidential Information of the other party.

13





(b)               Each party agrees not to release or disclose, or permit to be
released or disclosed, any Information of the other party or its Affiliates to
any other Person, except its directors, officers, employees, agents,
accountants, counsel and other advisors and representatives who need to know
such Information (who will be advised of their obligations hereunder with
respect to such Information), except in compliance with Section 5.8(c);
provided, however, that any Information may be disclosed to third parties (who
will be advised of their obligation hereunder with respect to such Information)
retained by the Provider as the Provider reasonably deems necessary to perform
the Services.

(c)                In the event that any party or any of its Affiliates either
determines on the advice of its counsel that it is required to disclose any
Information pursuant to applicable Law (including pursuant to any rule or
regulation of any Governmental Authority) or receives any demand under lawful
process or from any Governmental Authority to disclose or provide Information of
any other party (or of the other party’s Affiliates) that is subject to the
confidentiality provisions hereof, such party will notify the other party prior
to disclosing or providing such Information and will cooperate at the expense of
such other party in seeking any reasonable protective arrangements (including by
seeking confidential treatment of such Information) requested or required by
such other party. Subject to the foregoing, the person that received such a
request or determined that it is required to disclose Information may thereafter
disclose or provide Information to the extent required by such Law (as so
advised by counsel) or by lawful process or such Governmental Authority;
provided, however, that such Person provides the other party upon request with a
copy of the Information so disclosed.

Section 5.9            Headings. The Section and paragraph headings contained in
this Agreement or in the Schedule hereto and in the table of contents to this
Agreement are for reference purposes only and will not affect in any way the
meaning or interpretation of this Agreement.

Section 5.10          Interpretation. For all purposes of this Agreement and the
Schedule delivered pursuant to this Agreement: (i) the terms defined in
Section 1.1 have the meanings assigned to them in Section 1.1 and include the
plural as well as the singular; (ii) all accounting terms not otherwise defined
herein have the meanings assigned under U.S. GAAP; (iii) all references in this
Agreement to designated “Sections”, “Schedule” and other subdivisions are to the
designated Sections, Schedule and other subdivisions of the body of this
Agreement; (iv) pronouns of either gender or neuter will include, as
appropriate, the other pronoun forms; (v) the words “herein”, “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular Section or other subdivision; (vi) “or” is not
exclusive; (vii) “including” and “includes” will be deemed to be followed by
“but not limited to” and “but is not limited to”, respectively; (viii) “party”
or “parties” refer to a party or parties to this Agreement unless otherwise
indicated; (ix) any definition of, or reference to, any law, agreement,
instrument or other document herein will be construed as referring to such law,
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified; and (x) any definition of, or reference to,
any statute will be construed as referring also to any rules and regulations
promulgated thereunder.

14





Section 5.11         Amendments. This Agreement (including the Schedule) may not
be amended except by an instrument in writing executed by a duly authorized
representative of each party. By an instrument in writing, the Provider, on the
one hand, or the Recipient, on the other hand, may waive compliance by the other
with any term or provision of this Agreement (including the Schedule) that such
other party was or is obligated to comply with or perform. Any such waiver will
only be effective in the specific instance and for the specific and limited
purpose for which it was given and will not be deemed a waiver of any other
provision of this Agreement (including the Schedule) or of the same breach or
default upon any recurrence thereof. No failure on the part of any party to
exercise and no delay in exercising any right hereunder will operate as a waiver
thereof nor will any single or partial exercise of any right hereunder preclude
any other or further exercise thereof or the exercise of any other right.

Section 5.12          Inconsistency. Neither the making nor the acceptance of
this Agreement will enlarge, restrict or otherwise modify the terms of the
Master Transaction Agreement or constitute a waiver or release by any party of
any liabilities, obligations or commitments imposed upon them by the terms of
the Master Transaction Agreement, including the representations, warranties,
covenants, agreements and other provisions of the Master Transaction Agreement.
In the event of any conflict between the terms of this Agreement (including the
Schedule), on the one hand, and the terms of the Master Transaction Agreement,
on the other hand, with respect to the subject matters of this Agreement, the
terms of this Agreement will control. In the event of any inconsistency between
the terms of this Agreement, on the one hand, and any of the Schedule, on the
other hand, the terms of this Agreement (other than charges for Services) will
control.

Section 5.13         Notices. Notices, offers, requests or other communications
required or permitted to be given by a party pursuant to the terms of this
Agreement shall be given in writing to the other party to the following
addresses:

if to Renren:

5/F, North Wing

18 Jiuxianqiao Middle Road, Chaoyang District

Beijing 100016

People’s Republic of China

Attention: James Jian Liu

Email: james.liu@renren-inc.com

15





if to Kaixin:

5/F, North Wing

18 Jiuxianqiao Middle Road, Chaoyang District

Beijing 100016

People’s Republic of China

Attention: Thomas Jintao Ren

Email: jintao.ren@renren-inc.com

or to such other address, facsimile number or email address as the party to whom
notice is given may have previously furnished to the other in writing as
provided herein. Any notice involving non-performance or termination shall be
sent by hand delivery or recognized overnight courier. All other notices may
also be sent by facsimile or email, confirmed by mail. All notices shall be
deemed to have been given when received, if hand delivered; when transmitted, if
transmitted by facsimile or email; upon confirmation of delivery, if sent by
recognized overnight courier; and upon receipt if mailed.

Section 5.14         Assignment; No Third-Party Beneficiaries. Neither this
Agreement nor any of the rights and obligations of the parties may be assigned
by any party without the prior written consent of the other party, except that
(i) the Recipient may assign its rights under this Agreement to any Affiliate or
Affiliates of the Recipient without the prior written consent of the Provider,
(ii) the Provider may assign any rights and obligations hereunder to (A) any
Affiliate or Affiliates of the Provider capable of providing such Services
hereunder or (B) third parties to the extent such third parties are routinely
used to provide the Services to Affiliates and businesses of the Provider, in
either case without the prior written consent of the Recipient, and (iii) an
assignment by operation of Law in connection with a merger or consolidation will
not require the consent of the other party. Notwithstanding the foregoing, each
party will remain liable for all of its respective obligations under this
Agreement. Subject to the first sentence of this Section 5.14, this Agreement
will be binding upon and inure to the benefit of the parties and their
respective successors and assigns and no other person will have any right,
obligation or benefit hereunder. Any attempted assignment or transfer in
violation of this Section 5.14 will be void.

Section 5.15         Entire Agreement. This Agreement, the Ancillary Agreements,
the Schedule and appendices hereto and thereto contain the entire agreement
between the parties with respect to the subject matter hereof, supersede all
previous agreements, negotiations, discussions, writings, understandings,
commitments and conversations with respect to such subject matter and there are
no agreements or understandings between the parties with respect to such subject
matter other than those set forth or referred to herein or therein.

Section 5.16         Counterparts. This Agreement may be executed in one or more
counterparts, all of which will be considered one and the same agreement, and
will become effective when one or more such counterparts have been signed by
each of the parties and delivered to the other party. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means will be effective as delivery of a manually executed
counterpart of this Agreement.

16





Section 5.17         Severability. If any term or provision of this Agreement is
invalid, illegal or incapable of being enforced by any applicable Law or public
policy, all other conditions and provisions of this Agreement will nonetheless
remain in full force and effect so long as the economic and legal substance of
the transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties will
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated by this Agreement are consummated as
originally contemplated to the fullest extent possible.

Section 5.18         Incorporation by Reference. The Schedule to this Agreement
is incorporated herein by reference and made a part of this Agreement as if set
forth in full herein.

Section 5.19         Governing Law and Jurisdiction. This Agreement shall be
governed by, and construed in accordance with, the laws of Hong Kong SAR.
Subject to Section 5.1 of the Master Transaction Agreement, each of the parties
hereby submits unconditionally to the jurisdiction of, and agrees that venue
shall lie exclusively in, the courts Hong Kong SAR for purposes of the
resolution of any disputes arising under this Agreement.

[Signature pages follow]



17



 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed as of the date first written above.

 





  Renren Inc.     Name:   Title:



 





 



  Kaixin Auto Group     Name:   Title:

 



